Appeal dismissed unless record and appellant’s 'brief are filed and served on or before December 6, 1963. -Cross motion for leave to appeal as a poor person granted to the extent of permitting appeal to be prosecuted upon one typewritten record on appeal and five typewritten briefs. Memorandum: It is not clear from the moving papers whether the appellant has ordered the minutes of the trial. It may be surmised therefrom, however, that she is without funds to do so. Section 1101 of the Civil Practice Law and Rules authorizes application to this court by any party for permission to proceed as a poor person. Such relief in the past has been granted by us either by authority of statute or in the exercise of our plenary power. (Cf. Eagle Contrs. of Utica, v. Black, 5 A D 2d 954.) However, a stenographic transcript may not be furnished to such a poor person except upon order “of the court before whom the action was tried” upon notice to the County Attorney (CPLR, § 1102, subd. [b]).